                                                                                  Case 3:19-cv-00601-WHA Document 44 Filed 08/20/19 Page 1 of 1



                                                                          1
                                                                          2   \
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   SANDRA O’HARA-HARMON,
                                                                         10                  Plaintiff,                                      No. C 19-cv-00601 WHA
                                                                         11
United States District Court




                                                                                  v.                                                         JUDGMENT
                               For the Northern District of California




                                                                         12   FACEBOOK, INC.,
                                                                         13                  Defendant.
                                                                         14                                                   /

                                                                         15            For the reasons stated in the accompanying order dismissing this action, FINAL JUDGMENT
                                                                         16   IS HEREBY ENTERED in        favor of defendant Facebook, Inc. And against plaintiff Sandra O’Hara-
                                                                         17   Harmon. The Clerk shall close the file.
                                                                         18
                                                                         19            IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: August 20, 2019.
                                                                         22                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
